Case: 19-50997     Document: 00515936062         Page: 1    Date Filed: 07/13/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 13, 2021
                                  No. 19-50997                        Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Esteban Gaspar-Felipe,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:18-CR-682-4


   Before Jones, Costa, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Esteban Gaspar-Felipe appeals his convictions and sentence for his
   role in an alien smuggling operation during which an alien died. We affirm.
                               I. Background
                                    A. Facts
         In August 2018, a group of thirteen people, led by a guide nicknamed
   “Chivo,” illegally entered the United States by crossing the Rio Grande. The
   group—which was reduced to eleven by the end of the trip—walked through
   the desert for nine nights until they reached a Texas highway. Chivo made a
Case: 19-50997      Document: 00515936062           Page: 2   Date Filed: 07/13/2021




                                     No. 19-50997


   call on his cell phone and, several hours later, two cars arrived to pick them
   up. A juvenile named David Morales was driving a Chrysler 300 sedan with
   Orlando Gomez (Orlando) in the front passenger seat. Alexandra Wharff was
   driving a Chevy pickup with her boyfriend, Carlos Gomez (Carlos), in the
   front passenger seat. Four of the aliens went into the Chrysler, and the other
   seven—including Chivo—went into the Chevy.
          Shortly after that, early in the morning of September 7, 2018, Border
   Patrol agents observed these two vehicles traveling in tandem on the highway
   from Marathon, Texas. The agents initiated a traffic stop on the Chrysler,
   which pulled to the side of the road but then drove off quickly as the agents
   approached. The agents were unable to catch the fleeing vehicles, which were
   traveling at about 100 miles per hour even though it was still dark and
   intermittently raining, so they alerted other officials ahead. An officer
   deployed spike strips, which disabled the pickup, but the Chrysler evaded
   them. Carlos and the aliens exited the disabled truck and escaped into the
   brush, but Wharff remained in the truck and was arrested immediately.
          Continuing its high-speed flight, the Chrysler traveled through school
   zone traffic, passed school buses, and avoided a second set of spike strips.
   During the pursuit, which reached a top speed of 115 miles per hour, police
   radio traffic included reports that an object was thrown from the Chrysler’s
   window that might have been a firearm. A third spike-strip deployment was
   partly successful, but the Chrysler continued to drive on the rim of the
   flattened tire. Officers positioned their vehicles to try and force the Chrysler
   to detour away from an upcoming area of school traffic and morning
   congestion, but the Chrysler thwarted that attempt by driving against
   oncoming traffic. Officers then fired their rifles at the Chrysler, trying to
   disable the tires. After the Chrysler stopped, officers found that one of the
   aliens, Tomas Juan-Tomas, had been shot to death. The other occupants
   were captured and detained.



                                          2
Case: 19-50997      Document: 00515936062            Page: 3   Date Filed: 07/13/2021




                                      No. 19-50997


          Meanwhile, after escaping the disabled pickup, Carlos took the aliens
   into hiding so he could complete delivery and receive his payment for
   transporting them. But Wharff provided information that led to Carlos’s
   arrest, and Carlos then provided information that led to the arrest of
   appellant Esteban Gaspar-Felipe, the last of the aliens still in hiding. Cecilio
   Jimenez-Jimenez and Juan Juan-Sebastian, two of the aliens in the Chrysler,
   identified Gaspar-Felipe as Chivo, who guided their group from Mexico.
                               B. Procedural History
          A grand jury charged Wharff, Orlando, Carlos, and Gaspar-Felipe
   with two counts of transporting an illegal alien for the purpose of commercial
   advantage and private financial gain (Counts One and Two), and one count
   of transporting an illegal alien for the purpose of commercial advantage and
   private financial gain resulting in death (Count Three). Gaspar-Felipe was
   also charged with illegal reentry (Count Four). Although Gaspar-Felipe was
   willing to plead to Counts One, Two, and Four, he would not plead guilty to
   Count Three. Because the government would not offer a plea deal that
   excluded his guilty plea to Count Three, Gaspar-Felipe proceeded to trial.
          The district court granted the government’s motion to declare
   Jimenez-Jimenez and Juan-Sebastian unavailable material witnesses because
   they were removed to Guatemala after they provided videotaped depositions,
   and the government was unable to contact them to arrange for their returning
   to testify at Gaspar-Felipe’s trial.
          The jury found Gaspar-Felipe guilty as charged in Counts One, Two,
   and Four. For Count Three, the jury found Gaspar-Felipe guilty of
   transporting an illegal alien for commercial advantage and private financial
   gain, but it found—by answering a special interrogatory—that his offense did
   not result in Juan-Tomas’s death.




                                           3
Case: 19-50997     Document: 00515936062           Page: 4   Date Filed: 07/13/2021




                                    No. 19-50997


          A presentence report (PSR) determined Gaspar-Felipe’s total offense
   level was 28, including a ten-level adjustment under United States
   Sentencing Guidelines § 2L1.1(b)(7)(D) because a person died during the
   smuggling venture. The PSR did not apply an adjustment for acceptance of
   responsibility under U.S.S.G. § 3E1.1 because Gaspar-Felipe put the
   government to its burden of proof at trial. Based on a criminal history
   category of I, the resulting advisory range was 78 to 97 months in prison.
          Gaspar-Felipe objected to the PSR on various grounds, including the
   lack of an adjustment for acceptance of responsibility and the reliance on
   acquitted conduct, namely the death of Juan-Tomas. Alternatively, Gaspar-
   Felipe requested a downward variance because he was acquitted of Juan-
   Tomas’s death, he had been willing to plead guilty to most of the counts on
   which he was convicted, and a variance was warranted by the relevant
   sentencing factors. The court overruled all of Gaspar-Felipe’s objections.
   After hearing arguments, the court denied Gaspar-Felipe’s motion for a
   downward variance and determined the advisory range was appropriate.
   Accordingly, the court imposed a total within-Guidelines term of 78 months
   in prison and three years of supervised release.
          Gaspar-Felipe timely appealed.
                                II. Discussion
          Gaspar-Felipe’s arguments fall into two groups: challenges to his
   convictions and challenges to his sentence. We address each group in turn.
                 A. Challenges to Gaspar-Felipe’s Convictions
                             i. Confrontation Clause
          Gaspar-Felipe argues he was convicted in violation of the
   Confrontation Clause, a claim we review de novo. United States v. Buluc, 930
   F.3d 383, 387 (5th Cir. 2019).




                                         4
Case: 19-50997          Document: 00515936062             Page: 5      Date Filed: 07/13/2021




                                           No. 19-50997


           The issue concerns two witnesses—Juan Juan-Sebastian and Cecilio
   Jimenez-Jimenez—who were among the aliens Gaspar-Felipe smuggled.
   Captured after the September 2018 car chase, both men were deposed and
   then returned to Guatemala. But the government failed to secure either
   man’s presence at Gaspar-Felipe’s June 2019 trial, and so it moved to have
   them declared unavailable. Gaspar-Felipe timely objected, claiming their
   absence would violate his Sixth Amendment right to confront the witnesses
   against him. The district court granted the government’s motion and both
   men’s videotaped depositions were played for the jury. 1
           The Sixth Amendment provides in relevant part that “[i]n all criminal
   prosecutions, the accused shall enjoy the right . . . to be confronted with the
   witnesses against him.” U.S. Const., amend. VI. This clause prohibits
   the “admission of testimonial statements of a witness who did not appear at
   trial unless [the witness] was unavailable to testify, and the defendant had
   had a prior opportunity for cross-examination.” Crawford v. Washington, 541
   U.S. 36, 53–54 (2004). It is undisputed that “the playing of [a] videotaped
   deposition [at trial] constitute[s] the admission of [a] testimonial
   statement[],” United States v. Tirado-Tirado, 563 F.3d 117, 122–23 (5th Cir.
   2009), and that Gaspar-Felipe was able to cross-examine both Juan-Sebastian
   and Jimenez-Jimenez during their depositions. 2 Thus, Gaspar-Felipe’s
   Confrontation Clause claim turns on whether the men were “unavailable.”
               “A witness is ‘unavailable’ for Confrontation Clause purposes if the
   ‘prosecutorial authorities have made a good-faith effort to obtain his presence


           1
            Generally, the men testified that they or their family members had made up-front
   payments to members of the smuggling ring to facilitate their entry into the United States.
   They also described the journey across the border and identified Gaspar-Felipe as the man
   who guided the group of aliens across the desert.
           2
               His defense counsel cross-examined both witnesses at their depositions.




                                                 5
Case: 19-50997       Document: 00515936062             Page: 6      Date Filed: 07/13/2021




                                        No. 19-50997


   at trial.’” Tirado-Tirado, 563 F.3d at 123 (quoting Ohio v. Roberts, 448 U.S.
   56, 74 (1980), overruled on other grounds by Crawford, 541 U.S. 36). 3 “The
   lengths to which the government must go to produce a witness to establish
   the witness’s unavailability is a question of reasonableness and the
   government need not make efforts that would be futile.” United States v.
   Aguilar-Tamayo, 300 F.3d 562, 565 (5th Cir. 2002). To be sure, a “merely
   perfunctory effort” is not enough. United States v. Allie, 978 F.2d 1401, 1408
   (5th Cir. 1992); see also Aguilar-Tamayo, 300 F.3d at 566 (government did not
   use “reasonable means” where it “stipulated that it took no steps to secure
   the presence of . . . witnesses”). But when the government takes “numerous
   steps to insure that deported witnesses w[ill] return for trial,” it has likely
   made a good faith effort. Aguilar-Tamayo, 300 F.3d at 566 (discussing Allie,
   978 F.2d 1401). Furthermore, “[t]he ultimate success or failure of [the
   government’s] efforts is not dispositive,” provided it “has employed
   reasonable measures to secure the witness’ presence at trial.” Allie, 978 F.2d
   at 1407 (quoting Aguilar-Ayala v. Ruiz, 973 F.2d 411, 418 (5th Cir. 1992); see
   also Mechler v. Procunier, 754 F.2d 1294, 1297 (5th Cir. 1985) (witness
   unavailable where “state demonstrated adequate, though unsuccessful,
   attempts to secure her presence”). “The prosecution bears the burden of
   establishing that a witness is unavailable.” Tirado-Tirado, 563 F.3d at 123.
           In this case, the government’s efforts to secure Juan-Sebastian’s and
   Jimenez-Jimenez’s presence at trial began during their depositions. The
   government informed both men they might have to testify at a future trial,
   received their verbal assurances under oath that they would return to testify
   if summoned, and issued them formal trial subpoenas. They each were given
   a letter in Spanish (their native language) telling them where and how to


           3
             “[P]re-Crawford cases on [unavailability] remain good law.” Tirado-Tirado, 563
   F.3d at 123 n.3.




                                              6
Case: 19-50997         Document: 00515936062              Page: 7       Date Filed: 07/13/2021




                                          No. 19-50997


   present themselves at the border in the event their testimony was required.
   The witnesses were informed—during the deposition and in the letter—that
   any travel, lodging, or other expenses would be paid by the government. 4
   Finally, the government obtained Juan-Sebastian’s and Jimenez-Jimenez’s
   contact information, including addresses and phone numbers in Guatemala.
           Starting in December 2018, about a month after the men were
   returned to Guatemala, one of the officers working the case, Special Agent
   Joel Avalos, began trying to reestablish contact. Avalos tried to reach them
   by phone no fewer than nine times each over the six-month period from
   December 2018 to May 2019. Jimenez-Jimenez never answered Avalos’s
   calls. Juan-Sebastian never personally answered, though individuals
   purporting to be his relatives did. One relative, who identified himself as
   Juan-Sebastian’s father, provided an alternate number for him, which Avalos
   also called during subsequent unsuccessful attempts to reach Juan-Sebastian.
           Gaspar-Felipe argues these efforts were insufficient. For instance, he
   notes the government did not offer Juan-Sebastian or Jimenez-Jimenez work
   permits that would have let them to remain in the United States until trial.
   He also claims he successfully contacted Jimenez-Jimenez via Jimenez-
   Jimenez’s court-appointed attorney. As to the government’s efforts
   themselves, Gaspar-Felipe emphasizes the government’s purported failure
   to verify the witnesses’ contact information, its reliance on phone calls, and
   its failure to advance travel funds. He further suggests the government



           4
             For example, the letters stated that, should the men have to testify, “the
   necessary arrangements will be made for your transportation . . . by means of a prepaid
   ticket.” They further explained that “the United States Attorney’s Office will pay for your
   hotel and meals” and that “[w]hen the trial comes to an end, [that office] will also pay your
   expenses for your return trip home.” The trial subpoenas also stated that “the United
   States Attorney’s Office will provide assistance for travel arrangements.”




                                                7
Case: 19-50997        Document: 00515936062              Page: 8      Date Filed: 07/13/2021




                                         No. 19-50997


   should not have waited over a month after the witnesses’ return to
   Guatemala to start trying to reestablish contact.
           Gaspar-Felipe’s arguments are unavailing. The fact that the
   government did not offer the witnesses work permits does not make its
   efforts to secure their presence at trial unreasonable. See, e.g., Tirado-Tirado,
   563 F.3d at 124–25 (explaining that “deporting a witness may still be
   consistent with ‘good faith’ and ‘reasonable’ efforts to procure the
   witnesses’ availability at trial” (quoting Allie, 978 F.2d at 1408)). The
   government may choose in certain cases to offer work permits to removable
   aliens, see Allie, 978 F.2d at 1407, but not doing so does not automatically
   undermine the good faith of its other efforts. 5 Nor does the fact that one
   witness (Jimenez-Jimenez) was allegedly reached by his own attorney show
   that the government’s efforts to contact Jimenez-Jimenez were
   unreasonable. Gaspar-Felipe cites no support for that proposition.
           We are also unpersuaded by Gaspar-Felipe’s argument that the
   government failed to verify Juan-Sebastian’s and Jimenez-Jimenez’s contact
   information before sending them back to Guatemala. The record shows
   otherwise. Jimenez-Jimenez’s sworn deposition testimony was that he gave
   Avalos accurate contact information. “Such sworn statements . . . serve as a
   vital form of verification in our legal system.” United States v. Foster, 753 F.
   App’x 307, 315 (5th Cir. 2018) (per curiam) (Higginson, J., dissenting) (citing
   Blackledge v. Allison, 431 U.S. 63, 74 (1977)). Additionally, the Spanish-
   language letters given to both men state they had “agreed to provide [the



           5
              See Aguilar-Tamayo, 300 F.3d at 566 (“We do not suggest that it is necessary for
   the government to take all of the steps referenced in Allie”—such as offering work
   permits—“to establish that it acted reasonably to secure a witness’ presence”); United
   States v. Calderon-Lopez, 268 F. App’x 279, 289 (5th Cir. 2008) (unpublished) (government
   acted reasonably without offering work permits to witnesses who were deported).




                                               8
Case: 19-50997        Document: 00515936062             Page: 9      Date Filed: 07/13/2021




                                         No. 19-50997


   government] with [their] new address and phone number” in the event there
   were “any changes for any reasons.” 6
           Similarly unpersuasive is Gaspar-Felipe’s argument that the
   government waited too long before contacting Juan-Sebastian and Jimenez-
   Jimenez. To be sure, a lengthy delay can influence our assessment of good
   faith. See, e.g., Tirado-Tirado, 563 F.3d at 125 (finding a “long period during
   which the government . . . made no effort to remain in contact with [a
   witness]” showed “a lack of good faith”). But here the government first
   reached out to the witnesses just over a month after their return to
   Guatemala. To support his argument that this delay impugns the
   government’s good faith, Gaspar-Felipe cites only our unpublished decision
   in Foster, 753 F. App’x at 312. But Foster is not precedential; and even if it
   were, it is distinguishable. The delay criticized there was “over three
   months,” ibid., 7 three times longer than the period here. Cf. Tirado-Tirado,
   563 F.3d at 124 (government lacked good faith, in part due to a delay of “more
   than five months after [the witness’s] deposition was taken”). So, we reject
   Gaspar-Felipe’s argument that Avalos’s roughly one-month delay in
   reaching out to the witnesses calls the government’s good faith into doubt.
           To sum up: Under the Confrontation Clause, the government must
   undertake reasonable efforts to secure the attendance of a deported witness
   at trial. Tirado-Tirado, 563 F.3d at 123. It did so here.


           6
              Cf. Tirado-Tirado, 563 F.3d at 123 (government acted unreasonably when it
   “failed to make any concrete arrangements with [the witness] prior to his deportation” and
   did not “serve[] [the witness] with a subpoena” or provide “any sort of written notice
   regarding the trial prior to [the witness’s deportation]”).
           7
            Moreover, the Foster panel was divided on this point. See 753 F. App’x at 315
   (Higginson, J., dissenting) (“[T]he three-and-a-half months that elapsed between the
   witnesses’ depositions and the government’s first attempts to contact them was not an
   unreasonably long period of time.”).




                                               9
Case: 19-50997     Document: 00515936062           Page: 10   Date Filed: 07/13/2021




                                    No. 19-50997


                               ii. Jury Instructions
          Gaspar-Felipe next challenges the jury instructions. We afford the
   trial court substantial latitude regarding jury instructions and review a
   challenge to them for abuse of discretion. United States v. Daniel, 933 F.3d
   370, 379 (5th Cir. 2019). In doing so, we examine “whether the charge, as a
   whole, was a correct statement of the law and whether it clearly instructed
   the jurors as to the principles of the law applicable to the factual issues
   confronting them.” Ibid. (internal quotation marks and citation omitted).
          Gaspar-Felipe was convicted on three counts of violating 8 U.S.C.
   § 1324(a)(1)(A)(ii), which prohibits the transportation or moving, or the
   attempt to transport or move, of an illegal alien within the United States. The
   maximum prison term doubles from five to ten years if “the offense was done
   for the purpose of commercial advantage or private financial gain.”
   § 1324(a)(1)(B)(i), (ii). “Because § 1324(a)(1)(B)(i) increases the applicable
   statutory maximum sentence, it must be found by a jury beyond a reasonable
   doubt.” United States v. Ruiz-Hernandez, 890 F.3d 202, 210 (5th Cir. 2018).
          As to those counts, the jury instructions included the following
   definitions:
          The term “commercial advantage” means that the defendant
          participated in an alien smuggling venture and that members of
          that venture received or negotiated payment in return for the
          transportation or movement of the aliens. The government
          need not prove that the defendant was going to directly
          financially benefit from his part in the venture.
          The term “private financial gain” means any monetary benefit
          obtained by the defendant for his conduct, whether conferred
          directly or indirectly. It includes a promise to pay money in the
          future.




                                         10
Case: 19-50997     Document: 00515936062           Page: 11   Date Filed: 07/13/2021




                                    No. 19-50997


   At trial, Gaspar-Felipe objected to the second sentence in the “commercial
   advantage” definition as overly broad, but his objection was overruled.
   Gaspar-Felipe repeats this challenge on appeal. He contends the sentence
   implied that proof of any smuggler’s financial gain from the venture also
   proved Gaspar-Felipe had the requisite intent to profit. Because there was no
   direct evidence Gaspar-Felipe sought to profit, he contends that, but for the
   erroneous instruction, he would not have been convicted.
          We disagree. Under our precedent, the challenged instruction
   correctly stated the law. In United States v. Garcia, 883 F.3d 570 (5th Cir.
   2018), we addressed a defendant’s conviction for bringing unlawful aliens
   into the United States “for the purpose of commercial advantage or private
   financial gain,” in violation of § 1324(a)(2)(B)(ii). Id. at 571. These terms
   denote a “financial-purpose element”—namely, that a defendant “must
   seek to profit or otherwise secure some economic benefit from her smuggling
   endeavor . . . beyond that of a pure reimbursement.” Id. at 573–74 (citing
   United States v. Zheng, 306 F.3d 1080, 1085–86 (11th Cir. 2002)). To show
   this financial purpose, however, “the Government need not prove an actual
   payment or even an agreement to pay.” Id. at 575 (cleaned up) (quoting
   United States v. Kim, 435 F.3d 182, 185 (2d Cir. 2006) (per curiam)). Instead,
   the jury could infer the defendant’s financial motive from circumstantial
   evidence, such as (1) the defendant’s lack of familial connection with the
   aliens; (2) the high level of planning and coordination in the operation; and
   (3) the grave risk of legal consequences to the defendant. Id. at 576.
          Even absent proof of direct payment to the defendant, Garcia supports
   the proposition that § 1324’s financial-purpose element may be proven
   through circumstantial evidence that someone in the operation would be paid
   and, consequently, that the defendant would receive some of that payment.
   See id. at 575–77. Our cases following Garcia confirm that. For instance, in
   Ruiz-Hernandez, 890 F.3d at 210, we held that a jury could infer the requisite



                                         11
Case: 19-50997        Document: 00515936062              Page: 12       Date Filed: 07/13/2021




                                          No. 19-50997


   financial purpose in § 1342(a)(1)(B)(i) from, inter alia, “evidence that others
   in the same smuggling operation had received or would receive money.” 8
           Applying Garcia and these other cases here, the government was not
   required to prove that Gaspar-Felipe directly received payments for
   transporting the illegal aliens. Instead, it could prove the financial-purpose
   element with circumstantial evidence, such as the fact that the illegal aliens
   had paid or would pay someone in the operation. Viewed in that light, the
   challenged instruction’s statement that “[t]he government need not prove
   that the defendant was going to directly financially benefit from his part in
   the venture” accurately stated the law. Accordingly, the district court did not
   abuse its discretion by including that statement in the jury instructions.
   See Daniel, 933 F.3d at 379.
                              iii. Sufficiency of the Evidence
           Finally, Gaspar-Felipe contests the sufficiency of the evidence. In
   assessing that challenge, we “view[] all evidence, whether circumstantial or
   direct, in the light most favorable to the Government with all reasonable
   inferences to be made in support of the jury’s verdict.” United States v.
   Moser, 123 F.3d 813, 819 (5th Cir. 1997). The government may prove its case
   by direct or circumstantial evidence, and “the jury is free to choose among
   reasonable constructions of the evidence.” United States v. Mitchell, 484 F.3d


           8
             See also United States v. Green, 777 F. App’x 742, 743 (5th Cir. 2019) (per curiam)
   (holding, “notwithstanding the absence of direct evidence of financial motive,” the
   evidence was sufficient because “[j]urors could reasonably infer both that Green did not
   previously know the individuals being smuggled and that others in the same smuggling
   operation had received or would receive money for their efforts”); United States v. Allende-
   Garcia, 407 F. App’x 829, 833-34 (5th Cir. 2011) (agreeing with two unpublished cases
   from this court and published cases from other circuits that there was sufficient evidence
   to support the financial-purpose element of § 1324(a)(1)(B)(i) when “there was evidence
   that the defendant was working with a smuggling network and that someone in the network
   had received or would receive money”).




                                                12
Case: 19-50997        Document: 00515936062              Page: 13       Date Filed: 07/13/2021




                                          No. 19-50997


   762, 768 (5th Cir. 2007) (internal quotation marks and citation omitted).
   Determining “[t]he weight and credibility of the evidence [is] the sole
   province of the jury.” United States v. Parker, 505 F.3d 323, 331 (5th Cir.
   2007). The ultimate question on appeal is “whether [the jury] made a
   rational decision to convict or acquit.” United States v. Burton, 126 F.3d 666,
   677 (5th Cir. 1997) (internal quotation marks and citation omitted). 9
           To convict Gaspar-Felipe on the transportation counts, the jury had
   to find beyond a reasonable doubt that (1) an alien illegally entered or
   remained in the United States; (2) Gaspar-Felipe transported the alien within
   the United States intending to further that unlawful purpose; and (3) Gaspar-
   Felipe knew or recklessly disregarded the fact that the alien was illegally in
   the United States. 8 U.S.C. § 1324(a)(1)(A)(ii); United States v. Nolasco-
   Rosas, 286 F.3d 762, 765 (5th Cir. 2002). To convict Gaspar-Felipe of the
   financial-purpose element, the jury had to find beyond a reasonable doubt
   that he acted for the purpose of commercial advantage or private financial
   gain. § 1324(a)(1)(B)(i); Ruiz-Hernandez, 890 F.3d at 210. On appeal,
   Gaspar-Felipe challenges only the transportation and financial-purpose
   elements. These challenges lack merit.
           As to the transportation counts, Gaspar-Felipe attacks the credibility
   of three witnesses (Juan-Sebastian, Jimenez-Jimenez, and Carlos) who
   identified him as the person who guided the aliens across the Rio Grande,



           9
             While the parties agree that Gaspar-Felipe preserved his sufficiency challenge,
   we are not so sure. Although Gaspar-Felipe unsuccessfully moved for acquittal on this basis
   at the close of the government’s case, he called a rebuttal witness before resting his case.
   He did not renew his acquittal motion at that time. That likely means plain error review
   applies. See United States v. Smith, 878 F.3d 498, 502–03 (5th Cir. 2017). And the parties
   cannot waive the standard of review. See United States v. Vasquez, 899 F.3d 363, 380 (5th
   Cir. 2018) (citation omitted). We need not address this issue, however, because Gaspar-
   Felipe’s challenge would fail regardless.




                                               13
Case: 19-50997     Document: 00515936062           Page: 14   Date Filed: 07/13/2021




                                    No. 19-50997


   through the south Texas desert, and to the rendezvous point in Texas. On
   sufficiency of the evidence review, however, “[w]e do not make credibility
   determinations.” United States v. Garza, 42 F.3d 251, 253 (5th Cir. 1994).
   Those are “the sole province of the jury.” Parker, 505 F.3d at 331. Moreover,
   Gaspar-Felipe and his co-defendants launched similar credibility attacks on
   those witnesses during cross-examination. The jury was free to credit
   Gaspar-Felipe or the witnesses against him; it chose the latter.
          Gaspar-Felipe’s attack on the financial-purpose evidence fares no
   better. He claims the evidence fails to show he intended to profit from the
   venture. But he admits that two witnesses (Jimenez-Jimenez and Juan-
   Sebastian) testified that their family members paid people to smuggle them
   into the United States. Furthermore, the witnesses also testified their
   families were supposed to pay more money once they reached their
   destinations. Finally, there was testimony that one of the groups was to be
   paid “[a] thousand each person” for transporting the aliens into the United
   States. Under our cases, Gaspar-Felipe’s financial purpose could be proven
   by this circumstantial evidence that the illegal aliens had paid or would pay
   someone in Gaspar-Felipe’s operation and that Gaspar-Felipe would thus
   receive some of that payment for his role in the venture. See Garcia, 883 F.3d
   at 575–77; Ruiz-Hernandez, 890 F.3d at 210.
                  B. Challenges to Gaspar-Felipe’s Sentence
          We turn next to Gaspar-Felipe’s challenges to his sentence.
                          i. Acceptance of Responsibility
          Gaspar-Felipe first claims he was entitled to a downward adjustment
   for acceptance of responsibility. “We review a district court’s interpretation
   or application of the [Sentencing] Guidelines de novo and its factual findings
   for clear error.” United States v. Cortez-Gonzalez, 929 F.3d 200, 203 (5th Cir.
   2019) (citation omitted).




                                         14
Case: 19-50997     Document: 00515936062            Page: 15    Date Filed: 07/13/2021




                                     No. 19-50997


          Under the Sentencing Guidelines, a defendant’s offense level is
   lowered two levels if he “clearly demonstrates acceptance of responsibility
   for his offense.” U.S. Sent’g Guidelines Manual § 3E1.1(a) (U.S.
   Sent’g Comm’n 2018). But “[t]his adjustment is not intended to apply
   to a defendant who puts the government to its burden of proof at trial by
   denying the essential factual elements of guilt, is convicted, and only then
   admits guilt and expresses remorse.” Id. cmt. app. n. 2.
          Gaspar-Felipe was not entitled to this adjustment because he put the
   government to its burden of proof at trial. Though offered a plea bargain, he
   refused to accept it because the government insisted he plead guilty to Count
   Three (transportation of an alien resulting in a death). He refused. As his
   counsel explained at a pretrial status hearing, while Gaspar-Felipe was
   “willing to plead [guilty] to Counts 1, 2, or 4 . . . the government is refusing
   to allow him to plead to those counts [without also pleading guilty to Count
   3] . . . and therefore, we will proceed to trial on all [counts].” Gaspar-Felipe
   went on to contest his guilt on three of the four charges.
          Gaspar-Felipe argues he merited the adjustment because he went to
   trial only to contest his responsibility for Juan-Tomas’s death. He points to
   Guidelines commentary that “[i]n rare situations a defendant may clearly
   demonstrate an acceptance of responsibility . . . even though he [proceeds] to
   a trial.” U.S.S.G. § 3E1.1(a) cmt. app. n. 2. An example is a defendant who
   “goes to trial to assert and preserve issues that do not relate to factual guilt.”
   Id. Such a defendant’s acceptance of responsibility “will be based primarily
   upon pre-trial statements and conduct.” Id.
          This argument fails. While Gaspar-Felipe expressed before trial
   willingness to plead guilty to Counts One, Two, and Four, he did not actually
   do so. Nothing stopped him from pleading guilty to those charges and going
   to trial only on Count Three. Instead, he went to trial on all counts and “put




                                          15
Case: 19-50997        Document: 00515936062              Page: 16       Date Filed: 07/13/2021




                                          No. 19-50997


   the government to its burden of proof by denying the essential factual
   elements of [his] guilt.” U.S.S.G. § 3E1.1(a), cmt. app. n. 2.
                                  ii. Death Enhancement
           Gaspar-Felipe next contends he did not merit a ten-level enhancement
   to account for the death of one of the aliens. We disagree.
           The Guidelines authorize a ten-level enhancement “[i]f any person
   died” in the course of smuggling, transporting, or harboring an unlawful
   alien. U.S.S.G. § 2L1.1(b)(7)(D). Gaspar-Felipe’s PSR recommended this
   increase because “[Juan-Tomas] suffered death after being shot in the
   chest . . . by law enforcement.” Gaspar-Felipe objected, arguing the
   enhancement was unwarranted because he had been “acquitted by the jury
   of causing the death of . . . Juan-Tomas.” 10 The district court overruled his
   objection, finding Juan-Tomas’s death was “reasonably foreseeable” in light
   of “the risk [inherent] in the offense.”
           On appeal, Gaspar-Felipe principally 11 argues it was “not reasonably
   foreseeable that [his] agreement to guide individuals into the United States
   would lead to a high-speed pursuit by law enforcement nor to [Juan-Tomas’s]




           10
             As noted supra, although the jury found Gaspar-Felipe guilty on Count Three—
   transportation of an alien resulting in a death—it answered in the negative a special
   interrogatory asking whether the jury found beyond a reasonable doubt that Gaspar-Felipe
   was responsible for Juan-Tomas’s death.
           11
              His argument that the Constitution bars considering acquitted conduct during
   sentencing is foreclosed by Supreme Court precedent. See United States v. Watts, 519 U.S.
   148, 157 (1997) (per curiam). And we have repeatedly rejected his follow-up argument that
   Watts is no longer good law. See United States v. Farias, 469 F.3d 393, 399 (5th Cir. 2006);
   United States v. Preston, 544 F. App’x 527, 528 (5th Cir. 2013); United States v. Cabrera-
   Rangel, 730 F. App’x 227, 228 (5th Cir. 2018) (per curiam).




                                               16
Case: 19-50997        Document: 00515936062              Page: 17       Date Filed: 07/13/2021




                                          No. 19-50997


   death.” He thus contends the government failed to prove facts necessary to
   sustain the enhancement. 12 We disagree.
           To apply § 2L1.1(b)(7)(D) in our circuit, the government need show
   only that the defendant’s alien-smuggling conduct was a but-for cause of
   someone’s death. United States v. Salinas, 918 F.3d 463, 466 (5th Cir. 2019);
   United States v. Ramos-Delgado, 763 F.3d 398, 401 (5th Cir. 2014). This is
   “not a difficult burden to meet.” Ramos-Delgado, 763 F.3d at 402. It
   “requires the government to show merely ‘that the harm would not have
   occurred in the absence of—that is, but for—the defendant’s conduct.’”
   Salinas, 918 F.3d at 466 (quoting Burrage v. United States, 571 U.S. 204, 211
   (2014)). Even when many factors converge to cause a result, “one of those
   single factors will still be considered a but-for cause so long as the result
   would not have occurred in its absence.” Ruiz-Hernandez, 890 F.3d at 212–
   13. In Ramos-Delgado, we vividly illustrated the breadth of this concept:
         [I]f . . . defendants’ actions had merely sprained [a person’s]
         hand, making him go to the hospital, and the hospital exploded
         from a gas leak, the defendants’ actions would still have been a
         but-for cause of [the person’s] death. But for his sprained hand
         the [person] would not have gone to the hospital.
   763 F.3d at 402.
           An even more direct causal chain exists here. Absent Gaspar-Felipe’s
   guiding Juan-Tomas from Mexico to the rendezvous point in Texas, Juan-
   Tomas would have not found himself in the Chrysler where he was killed by



           12
              See United States v. Juarez, 626 F.3d 246, 251 (5th Cir. 2010) (“The government
   must prove sentencing enhancements by a preponderance of the evidence.”); see also
   United States v. Barfield, 941 F.3d 757, 762 (5th Cir. 2019) (“Like all factual findings used
   in sentencing, relevant conduct must be proven by a preponderance of the relevant and
   sufficiently reliable evidence.”) (cleaned up).




                                                17
Case: 19-50997        Document: 00515936062               Page: 18       Date Filed: 07/13/2021




                                          No. 19-50997


   police firing at the fleeing car. The thread from Juan-Tomas’s death to
   Gaspar-Felipe’s criminal conduct stretches backwards in an unbroken line.
           The district court held Juan-Tomas’s death was a foreseeable
   consequence of Gaspar-Felipe’s conduct. But foreseeability is a hallmark of
   proximate cause, 13 which is not required to apply § 2L1.1(b)(7)(D) in our
   circuit. So we need not decide whether the court erred in finding Juan-
   Tomas’s death was proximately caused by Gaspar-Felipe. “[W]e may affirm
   an enhancement on any ground supported by the record,” Salinas, 918 F.3d
   at 465, and the record easily shows Gaspar-Felipe’s conduct was a but-for
   cause of Juan-Tomas’s death.
                  iii. Procedural and Substantive Unreasonableness
           Lastly, Gaspar-Felipe argues his sentence was procedurally and
   substantively unreasonable. We engage in a bifurcated review. United States
   v. Gomez, 905 F.3d 347, 351 (5th Cir. 2018). First, we ensure the district court
   committed no significant procedural error. Ibid. Second, if there was no
   procedural error, we review the substantive reasonableness of the sentence
   for abuse of discretion. Ibid.
           Gaspar-Felipe argues the district court procedurally erred by failing to
   sufficiently explain its sentence and also by failing to consider the disparity
   between his sentence and the much lower sentences of his co-defendants. We
   disagree. A within-Guidelines sentence like Gaspar-Felipe’s requires “little



           13
               See, e.g., Sosa v. Coleman, 646 F.2d 991, 993 (5th Cir. Unit B June 1981)
   (“Proximate cause is defined in terms of foreseeability.”); see also CSX Transp., Inc. v.
   McBride, 564 U.S. 685, 717 (2011) (Roberts, C.J., dissenting) (“[F]oreseeability has, after
   all, long been an aspect of proximate cause.”); Dan B. Dobbs et al., The Law of
   Torts § 198 (2d ed.) (Proximate cause means that an individual is responsible for “harms
   he foreseeably risked by his negligent conduct . . . to the class of persons he put at risk by
   that conduct.”).




                                                18
Case: 19-50997     Document: 00515936062           Page: 19   Date Filed: 07/13/2021




                                    No. 19-50997


   explanation.” United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). The
   record shows that, in giving Gaspar-Felipe a bottom-of-the-Guidelines
   sentence of 78 months, the court properly considered the evidence, the PSR,
   the parties’ written and oral submissions, and the 18 U.S.C. § 3553(a) factors.
   Furthermore, the court also accepted the government’s arguments,
   supported by the evidence, that Gaspar-Felipe was not similarly situated to
   his co-defendants, due, for instance, to their cooperating with the
   prosecution and to Gaspar-Felipe’s fleeing from law enforcement and leaving
   two of the aliens behind in the south Texas desert. The district court was
   therefore not required to avoid sentencing disparities between them. See
   United States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010).
          Gaspar-Felipe’s substantive attack on his sentence is similarly
   unavailing. “[A] sentence within a properly calculated Guideline range is
   presumptively reasonable.” United States v. Douglas, 957 F.3d 602, 609 (5th
   Cir. 2020) (per curiam) (quoting United States v. Alonzo, 435 F.3d 551, 554
   (5th Cir. 2006)). Gaspar-Felipe offers only a general, conclusory argument
   that the district court should have granted him a downward variance. He has
   therefore failed to rebut the presumption of reasonableness. See ibid.
                               III. Conclusion
          Gaspar-Felipe’s convictions and sentence are AFFIRMED.




                                         19